DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on March 29, 2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US Publication No. 2018/0138176) in view of Basker et al (US Publication No. 2017/0062413), Chang et al (US Publication No. 2017/0170320) and Basker et al (US Patent No. 9,508,825).

    PNG
    media_image1.png
    341
    517
    media_image1.png
    Greyscale

Regarding claim 15, Shen discloses a semiconductor device, comprising: fins Fig 16, 5 ¶0010 patterned in a substrate; gates Fig 16, 10 formed over the fins Fig 16, 5; source and drains Fig 16, 50 formed on opposite sides of the gates, offset from the gates by gate spacers Fig 16; a source and drain metal Fig 16, 80 disposed over the source and drains Fig 16, 50; a first dielectric liner Fig 16, 30/60/70 on sidewalls of the gates; a second dielectric liner Fig 16, 30/60 on sidewalls of the source and drain metal Fig 16, 80; a dielectric Fig 16, 105/100/115 disposed over the gates Fig 16, 10 and the source and drains Fig 16, 50; 

    PNG
    media_image2.png
    315
    472
    media_image2.png
    Greyscale

a first contact via in the dielectric over a select source and drain Fig 15; a source and drain contact formed in the first contact via Fig 15, a second contact via in the  Fig 15; and a gate contact formed in the second contact via Fig 16. Shen discloses all the limitations except the arrangement of the contact to wrap around the upper sidewalls of the source and drain metal and the gate.

    PNG
    media_image3.png
    367
    346
    media_image3.png
    Greyscale

Whereas Chang discloses a gate contact wraps around the upper sidewalls of the gate Fig 2A, 2C and 2E. 

    PNG
    media_image4.png
    331
    333
    media_image4.png
    Greyscale

While Basker discloses a source and drain wraparound contact Fig 7. Shen, Basker and Chang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of 
Whereas Basker ‘825 discloses the dielectric liner along upper sidewalls Fig 7-8. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the dielectric liners to improve device insulation.
Regarding claim 16, Shen discloses wherein the gate spacers comprise a material selected from the group consisting of: SiO2, SiOC, SiN, SiBCN, SiOCN, and combinations thereof ¶0013 and 0031.
Regarding claim 17, Shen discloses wherein the first dielectric liner and the second dielectric liner are each formed from a material selected from the group consisting of: SiO2, SiN, and combinations thereof ¶0013 and 0031.
Regarding claim 18, Shen discloses wherein the gate spacers, the first dielectric liner, and the second dielectric liner are formed from different materials¶0013 and 0031.
Regarding claim 19, Shen discloses wherein the gates comprise a metal selected from the group consisting of: W, Cu, and combinations thereof. ¶0011-0012.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US Publication No. 2018/0138176) in view of Basker et al (US Publication No. 2017/0062413), Chang et al (US Publication No. 2017/0170320) and Basker et al (US Patent No. 9,508,825) and in further view of Kang et al (US Publication No. 2004/0038517).

In re Leshin, 125 USPQ 416 (1960).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811